Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/19 and 6/4/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardanbegi et al., United States Patent Publication 2016/028345 (hereinafter “Mardanbegi”).
Claim 1:
	Mardanbegi discloses:
An information processing apparatus comprising:
a processor comprising hardware, the processor being configured to execute:
setting an utterance period, in which an uttering voice includes a keyword having an importance degree of a predetermined value or more, as an important period with respect to user's voice data input from an external device (see paragraph [0047]). Mardanbegi teaches setting a period in which the utterance of the keyword having a importance based on the input; and
allocating a corresponding gaze period corresponding to the set important period to gaze data that is input from an external device and is correlated with the same time axis as in the voice data, and recording the corresponding gaze period in a memory (see paragraph [0047]). Mardanbegi teaches allocating a corresponding gaze period corresponding to with the time period of the utterance of the important keyword.

Claim 2:
	
wherein the processor sets the important period based on important word information with which a keyword that is input from the external device and an index are correlated (see paragraph [0098]). Mardanbegi teaches setting the important period based on the important word that is input from the external device.

Claim 3:
	Mardanbegi discloses:
wherein the processor sets the important period based on important word information with which each of a plurality of keywords registered in advance and an index are correlated (see paragraph [0004]). Mardanbegi teaches important words/keywords that are registered in advance.

Claim 4:
	Mardanbegi discloses:
wherein the processor extracts a gaze period, for which a degree of attention of a gaze of the user is analyzed, based on the gaze data, and allocates the corresponding gaze period to the gaze period of the gaze data before and after the important period of the voice data based on the gaze period and the important period (see paragraphs [0005], [0012] and [0015]). Mardanbegi teaches extracting a gaze period from which a degree of attention of a gaze of a user is analyzed and allocates the corresponding gaze period.

Claim 5:
	Mardanbegi discloses:
wherein the processor analyzes the degree of attention by detecting any one of a movement speed of the gaze, a movement distance of the gaze in a constant time, and a residence time of the gaze in a constant area (see paragraphs [0005] and [0012]). Mardanbegi teaches analyzing the degree of attention by detecting the residence time of the gaze in a constant area.

Claim 6:
	Mardanbegi discloses:
a converter configured to convert the voice data to textual information (see paragraph [0005]). Mardanbegi teaches converter configured to convert the voice data to text data,
wherein the keyword is a type of the textual information (see paragraph [0004]). Mardanbegi teaches a keyword is a type of textual information, and
the processor sets the important period based on the textual information and the keyword (see paragraph [0004]). Mardanbegi teaches the processor sets the important period based on the textual information and the keyword.

Claim 7:
	Mardanbegi discloses:
the processor generates gaze mapping data in which the corresponding gaze period and coordinate information of the corresponding gaze period are correlated with an image corresponding to image data that is input from an external device (see paragraph [0047]). Mardanbegi teaches generates gaze mapping in which corresponds gaze period and coordinate information of the gaze period correlated with an image inputted from an external device.

Claim 8:
	Mardanbegi discloses:
wherein the processor analyzes a trajectory of a gaze of the user based on the gaze data, and correlates the trajectory with the image to generate the gaze mapping data (see paragraphs [0005] and [0047]). Mardanbegi teaches analyzing a trajectory of a gaze based on the gaze data and correlating the trajectory with the image to generate gaze mapping data.

Claim 9:
	Mardanbegi discloses:
a display controller configured to control a display to display a gaze mapping image corresponding to the gaze mapping data, and controls the display to highlight at least partial area of the gaze mapping data which corresponds to the corresponding gaze period (see paragraph [0007]). Mardanbegi teaches displaying the image corresponding to the gaze mapping data corresponding to the gaze period.

Claim 10:
	Mardanbegi discloses:
wherein the processor correlates the coordinate information with the textual information to generate the gaze mapping data (see paragraph [0090]). Mardanbegi teaches correlating the coordination information with textual information to generate gaze mapping data.

Claim 11:
	Mardanbegi discloses:
wherein the processor extracts a keyword designated in accordance with an operation signal that is input from an external device from the textual information, and the display controller controls the display to highlight at least partial area of the gaze mapping data that is correlated with the extracted keyword, and controls the display to display the extracted keyword (see paragraph [0058]). Mardanbegi teaches extract keywords from the automatic speech recognition and aligning the keywords and annotations to display and highlight images captured coordinating with the keywords.

Claim 12:
	Mardanbegi discloses:
a gaze detector configured to continuously detect a gaze of the user and generate the gaze data; and a voice input unit configured to receive an input of voice of the user and generate the voice data (see paragraph [0086]). .

Claim 17, 18:
	Although Claim 17 is a method claim and claim 18 is a non-transitory computer readable medium claim, they are interpreted and rejected for the same reasons as the apparatus of Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mardanbegi, in view of Skogo et al., United States Patent Publication 2017/0109513 A1 (hereinafter “Skogo”).
Claim 13:
	Mardanbegi fails to expressly disclose detect identification information for identifying each of a plurality of users. 

	Skogo discloses:
a detector configured to detect identification information for identifying each of a plurality of users, wherein the processor analyzes the degree of attention of each of the plurality of users based on a plurality of pieces of the gaze data which are obtained by detecting each of lines of sight of the plurality of users, and allocates the corresponding gaze period to the gaze data of each of the plurality of users based on the degree of attention and the identification information (see paragraphs [0025]-[0028]). Skogo teaches a detector configured to detect identification information for identifying each of the user based on gaze data during a corresponding gaze period.

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Mardanbegi to include identifying each of a plurality of users for the purpose of being user friendly as a way to login, as taught by Skogo. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mardanbegi, in view of Tesar, United States Patent Publication 2016/0220324.
Claim 14:
	Mardanbegi fails to expressly disclose a microscope and calculating weights of gaze period during observation magnification. 

	
a microscope including an eyepiece portion which is capable of changing an observation magnification set to observe a specimen, and with which the user is capable of observing an observation image of the specimen (see paragraph [0008]). Tesar teaches a microscope including eyepiece portion capable of changing observation magnification and capturing observation data; and
an imaging sensor connected to the microscope, and configured to capture the observation image of the specimen and generate image data (see paragraph [0008]). Tesar can capture observation data and generate image data,
wherein the gaze detector is provided in the eyepiece portion of the microscope (see paragraph [0263]). Tesar teaches a gaze detector, and
the processor performs weighting of the corresponding gaze period in accordance with the observation magnification (see paragraph [0265] and [0268]). Tesar teaches performs calculation of the gazing in accordance with observation magnification.

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Mardanbegi to include a microscope having magnification for observing for the purpose of being efficient while observing specimen and generating data, as taught by Tesar. 

Claim 15:
	Mardanbegi fails to expressly disclose an endoscopy and gather endoscopy data. 

	Tesar discloses:
an endoscope including an imaging sensor provided at a distal end of an insertion portion capable of being inserted into a subject and configured to capture images of an inner side of the subject and generate image data, and an operating unit configured to receive an input of operation for changing a field of view (see paragraph [0282]). Tesar teaches an endoscopy being inserted and capturing image data from an endoscope.

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Mardanbegi to include an endoscope for capturing image data for the purpose of being efficient while observing capturing and generating data, as taught by Tesar. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mardanbegi, in view of Publicover et al., United States Patent Publication 2016/0274660 (hereinafter “Publicover”).
Claim 16:
	Mardanbegi fails to expressly weighting eye gaze periods based on operation history. 

	Publicover discloses:
wherein the processor performs weighting of the corresponding gaze period based on an operation history related to the input of operation (see paragraphs .

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Mardanbegi to include weighting eye gaze period based on history for the purpose of being user friendly and determining which eye gazes are important based on history, as taught by Publicover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/13/21